          Case 1:21-mj-00051-GMH Document 1 Filed 01/13/21 Page 1 of 1




                               District of Columbia




               Defendant(s)




Code Section                                      Offense Description




                                                                Complainant’s signature


                                                                 Printed name and title




                                                                   Judge’s signature


                                                                 Printed name and title
